MAZE, Judge,
Concurs.
I fully join in the reasoning and result of the majority opinion, but I do so recognizing that the potential effects of this decision will likely produce chaos for the entire membership of the Louisville Yacht Club Association and possibly other similar organizations. As the majority correctly explains, a boat slip does not meet the definition of a “unit” under the pre-2011 version of KRS 381.810(1). Consequently, the Yacht Club is not a valid condominium property regime under the Horizontal Property Law and does not have the authority to assess or collect fees from its members under the statute. Yet while the law is clear on this point, the result leaves the status of the Yacht Club and similarly situated clubs in a great deal of uncertainty-
And unfortunately, we cannot give any guidance to the trial court about how this matter should proceed on remand. Those issues have not been raised on appeal and the parties have only touched upon the implications of this ruling. Even though the Yacht Club does not have authority to make the assessments, Steenrod has clearly received significant value for the services provided. The trial court will have to determine the common law or equitable remedies which may be available to it. The Yacht Club may also have to be reorganized under the new Kentucky Condominium Act if that is possible.
Given the uncertainties in the law, I do not know if any of this or any other reme*238dy is even possible. Steenrod insists that he does not want to destroy the Yacht Club, but that could be the end result of our decision here. I can only hope that the parties will realize their common interests in avoiding that result and work together to reach the best solution.